Citation Nr: 0908697	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  99-07 576	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from August 1968 to June 1970.  
He served in Vietnam from June 1969 to June 1970, and he 
received 2 Bronze Star Medals and the Air Medal, among other 
awards.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 1998 rating action that 
denied service connection for PTSD on the grounds that new 
and material evidence to reopen the claim had not been 
received.  

By decision of February 2002, the Board reopened the claim 
for service connection for PTSD on the basis of receipt of 
new and material evidence.  Separately in February 2002, the 
Board determined that additional evidentiary development was 
warranted with respect to the claim for service connection 
for PTSD on the merits, and undertook such development 
pursuant to 38 C.F.R. § 19.9 (2002) and Board procedures then 
in effect.  By letter of April 2002, the Board notified the 
appellant and his representative of the additional 
development.  However, the provision of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO was later held to be 
invalid.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs (Secretary), 327 F. 3d 1339 (Fed. Cir. 
2003).  

Hence, by decision of October 2003 the Board remanded this 
case to the RO for completion of the development action 
requested, and adjudication of the claim for service 
connection for PTSD on the merits in light of the additional 
evidence.  After accomplishing some of the requested action, 
the RO denied the claim (as reflected in the July 2005 
Supplemental Statement of the Case), and returned the matter 
to the Board for further appellate consideration.

By decision of December 2006, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The Veteran received 2 Bronze Star Medals for 
participation in military operations against hostile forces 
in Vietnam while serving as a light observation helicopter 
crew chief; received the Air Medal for meritorious 
achievement while participating in aerial flight in Vietnam; 
and accumulated a total of 131 combat flying hours over 
Vietnam. 

3.  The diagnosis of PTSD is supported by a verified 
stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.         38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).
 
In this case, the veteran contends that he has PTSD as a 
result of having experienced stressful events during combat 
service in Vietnam, namely, witnessing a helicopter crash and 
the pilot and co-pilot burn alive; witnessing children 
carrying explosives walk up to U.S. soldiers and explode 
themselves, and children firing weapons and killing U.S. 
soldiers as well as civilians; coming under enemy gunfire and 
mortar fire; crossing a river and losing his footing, and 
finding himself in a dangerous situation; and bagging bodies 
of dead U.S. soldiers in Cambodia.  He asserts that he 
engaged in combat against the enemy in Vietnam as a crew 
chief, aerial forward observer, and door gunner, and was not 
just a helicopter repairman, and that he accumulated over a 
hundred combat flying hours.  He states that he was 
hospitalized for shell shock in service.          

The evidence shows that the service medical records are 
negative for findings or diagnoses of any psychiatric 
disability, and the Veteran was psychiatrically normal on 
June 1970 separation examination.

Post service, PTSD has been diagnosed in numerous VA medical 
records developed from 1998 to 2007.  In September 1998, a VA 
psychologist opined that the Veteran met the full criteria of 
PTSD, and PTSD associated with military stressors has been 
consistently diagnosed on VA outpatient psychiatric 
examinations from 1999 to February 2007.        

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The U.S. Court of 
Appeals for Veterans Claims has held that the VA must make a 
specific finding as to whether a veteran engaged in combat.  
See Gaines v. West, 11 Vet. App. 353, 359 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat, a determination that 
is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, then his 
lay testimony alone may establish the occurrence of the 
claimed inservice stressor, and no further development or 
corroborative evidence is required, provided such testimony 
is "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, 
however, the VA determines either that a veteran did not 
engage in combat with the enemy, or that he did engage in 
combat, but that the alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen,  10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, service personnel and administrative records 
indicate that the veteran's primary duties were as a 
helicopter repairman during his military service, which 
included verified service in Vietnam from June 1969 to June 
1970.  A March 1970 General Orders report indicates that he 
was awarded the Air Medal for meritorious achievement while 
participating in aerial flight in Vietnam.  A May 1970 
military certificate indicates that the Veteran accumulated a 
total of 131 combat flying hours over Vietnam from June 1969 
to May 1970.  Citations accompanying both of his awards of 
the Bronze Star Medal show that he participated in military 
operations against hostile forces in Vietnam while serving as 
a light observation helicopter crew chief from June 1969 to 
June 1970.  The Board finds that that evidence is sufficient 
to show that the Veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality in service in Vietnam.

The evidence establishes that the Veteran engaged in combat 
with the enemy in service in Vietnam, and the Board also 
finds that his stressors are related to that combat, and that 
the post-service findings of PTSD up to 2007 on the basis of 
those stressors constitute persuasive medical evidence that 
his PTSD is related thereto.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).     

In view of the service records satisfactorily documenting the 
veteran's participation in combat in service in Vietnam, and 
the post-service medical evidence showing a diagnosis of PTSD 
linked to those stressful experiences, the Board finds that 
the criteria for service connection for PTSD are met.  




ORDER

Service connection for PTSD is granted.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeal



 Department of Veterans Affairs


